DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendments filed 03/10/2021 and 04/08/2021 have been entered. Claims 11, 13-17, and 19-21 remain pending in the application. Claims 12 and 18 have been cancelled by amendment. Applicant's amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/15/2021.

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments directed to 112(b):
	Applicant accepts that the plain meaning rule should be used to interpret the claim limitations. However, Applicant has not set forth a definition for what they believe a plain meaning of the term to be. Therefore the plain meaning definitions set forth by the Examiner in the Office Action dated 01/15/2021 are considered accepted. As such, the 112(b) rejection has been withdrawn.

	Regarding Applicant’s arguments directed to 112(a):
Applicant points to ¶59,61 for support. Firstly, these paragraphs do not recite the term “peculiarity”, nor “ascertaining a peculiarity”. Secondly, these paragraphs do not disclose comparing the profiles, only that the two are illustrated and there is no identification of the ascertained profile as peculiar. Thirdly, the “deviation-typical rotational speed profile 101’” is “for the case of a leakage L in 
 
	Regarding Applicant’s arguments directed to 102(a)(1):
	Applicant argues “Because the cited portions of Walters only teaches comparing a given “harmonic value” to a single threshold to detect a same, single misfire type, claim 11 cannot be anticipated” (Emphasis in original). On the contrary, the cited sections of Walters discloses multiple misfire types: single misfire, multiple cylinder misfire, both, and the identification of the misfiring cylinder.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 recites the step of “ascertaining a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from the ascertained rotational speed profile”. Claim 17 recites the step of “ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile”. As best understood from the original Specification, a “charge exchange characteristic variable” corresponds to the amplitude of an engine order. However, the original disclosure does not disclose how “a peculiarity” of the amplitude of an engine order is ascertained.
The original disclosure provides no guidance for a standard for what is considered peculiar, the term “peculiarity” is not a term of art, and the term “peculiarity” is not defined by the specification. Therefore the term must be interpreted using its plain meaning. The plain meaning of “peculiarity” can be: the quality of being different from the usual or normal; or, a distinguishing characteristic.
The original disclosure does not disclose what is considered a usual or normal amplitude – or under the alternative definition what would be considered a distinguishing characteristic of the 
Therefore, the claims have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163(I)(A).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US PGPub 2008/0190184).
Regarding claim 11, Walters discloses a method for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, comprising:
ascertaining a rotational speed profile of the internal combustion engine (¶¶0061-0062);
¶¶0064-0066); 
comparing the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable which are assigned to different deviation types (¶¶0053-0055,0071); and
assigning a deviation type to the rotational speed profile as a function of the ascertained peculiarity of the charge exchange characteristic variable and in accordance with the result of the comparison (¶¶0073-0074).

Regarding claim 13, Walters discloses n ascertaining the result of the comparison comprises:
calculating of a difference between the ascertained peculiarity and the predetermined peculiarity (¶¶0053-0055,0071); and
assigning the deviation type to the rotational speed profile if the difference exceeds a predetermined threshold value (¶¶0073-0074).

Regarding claim 14, Walters discloses the charge exchange characteristic variable is an ascertained amplitude of a particular engine order and is used for the assignment of a deviation type (¶¶0034-0035,0066,0073).

Regarding claim 15, Walters discloses ascertaining the peculiarity of the charge exchange characteristic variable using a DFT and/or FFT calculation (¶¶0034-0035,0065-0066).

¶0024,0035).

Regarding claim 17, Walters discloses a diagnostic tool for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, the diagnostic tool comprising:
a rotational speed acquisition unit to acquire a rotational speed of a crankshaft of the internal combustion engine (¶0038); and
a processor (¶0022) configured to:
control the rotational speed acquisition unit (¶¶0061-0062);
ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile (¶¶0064-0066); 
compare the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable that are assigned to different deviation types (¶¶0053-0054,0071); and
assign a deviation type to the rotational speed profile in a manner dependent on the ascertained peculiarity of the charge exchange characteristic variable and in accordance with the result of the comparison (¶¶0073-0074).

Regarding claim 19, Walters discloses the processor, in ascertaining the result of the comparison, is further configured to:
calculate a difference between the ascertained peculiarity and the predetermined peculiarity (¶¶0053-0055,0071); and
(¶¶0073-0074).

Regarding claim 20, Walters discloses the processor, in ascertaining the result of the comparison, is further configured to:
calculate a difference between the ascertained peculiarity and the predetermined peculiarity (¶¶0053-0055,0071); and
assign a deviation type to the rotational speed profile if the difference exceeds a predetermined threshold value (¶¶0073-0074).

Regarding claim 21, Walters discloses an internal combustion engine with multiple cylinders (¶¶0022-0023) comprising the diagnostic tool of claim 17 (See Claim 17 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747